Citation Nr: 1035235	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-35 228	)	DATE
	)
	)


THE ISSUE

Whether an October 5, 2007, decision of the Board of Veterans' 
Appeals (Board), that denied entitlement to an increased rating 
for schizophrenia, disorganized type, currently rated as 50 
percent, should be revised or reversed on the grounds of clear 
and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to October 
1955.  

This matter is before the Board as an original action on the 
October 29, 2007 motion of the Veteran in which he alleges CUE in 
an October 5, 2007 Board decision that denied entitlement to an 
increased rating for schizophrenia.

In March 2009, the Board issued a decision dismissing without 
prejudice to refile the Veteran's motion.  The Veteran appealed 
the Board's March 2009 decision to the United States Court of 
Appeals for Veterans Claims (Court), which issued an order in May 
2010 approving a Joint Motion for Remand of the Parties to vacate 
the March 2009 Board decision and remand the case back to the 
Board for further development and adjudication.  


FINDINGS OF FACT

1.  In an October 5, 2007, decision, the Board denied the 
Veteran's claim of entitlement to an increased rating for 
schizophrenia.

2.  The Veteran's October 2007 correspondence does not set forth 
clearly and specifically the alleged obvious error, or errors, of 
fact or law in the applicable decision, or decisions, of the 
Board or other appropriate basis for requesting Reconsideration. 

3.  The Veteran's October 2007 correspondence does not clearly 
and specifically set forth any alleged errors of fact or law in 
the October 5, 2007, Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a decision 
based on clear and unmistakable error have not been met, the 
motion of CUE in an October 5, 2007, Board decision, in which the 
Board denied an increased rating for schizophrenia must be 
dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that VA's duties to notify 
and assist are not applicable to CUE claims.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also 
Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

In October 2007, the Veteran submitted a correspondence in which 
he wrote "I file motion to revise the Board Decision as the 
Basis unmistakable" [sic].  He went on to ask "Pleas reverse 
this" [sic].  

In the Joint Motion for Remand, the parties agreed that it is not 
clear from the body of the October 2007 correspondence that the 
Veteran intended it to be a motion to revise based upon CUE.  
Hence, the parties agreed that the Board should address whether 
the Veteran's October 2007 correspondence should also be 
construed as a motion for reconsideration.  The parties, citing 
Robinson v. Mansfield, 21 Vet. App. 545, 554 (2008), pointed out 
that the Board has an obligation to sympathetically read any 
submission filed pro se.  

The provisions of 38 C.F.R. § 20.1001(a) specify that a Veteran 
must submit a motion for reconsideration "in writing and must 
include the name of the Veteran . . . the applicable [VA] file 
number; and the date of the [Board] decision . . . to be 
reconsidered."  Moreover, the motion for reconsideration "must 
also set forth clearly and specifically the alleged obvious 
error, or errors, of fact or law in the applicable decision, or 
decisions, of the Board or other appropriate basis for requesting 
Reconsideration."  38 C.F.R. § 20.1001(a).

The Board is mindful that a pro se claimant's submissions must be 
read sympathetically, especially where the claimant suffers from 
a psychiatric disability.  See Szemraj v. Principi, 357 F.3d 
1370, 1373 (Fed. Cir. 2004); Comer v. Peake, 552 F.3d 1362, 1368-
69 (Fed. Cir. 2009).  A claim, however, must be reasonably 
raised.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85, 88 
(2009).  

Here, even upon a sympathetic reading, the Board finds that the 
Veteran's October 2007 correspondence does not reasonably raise a 
motion for reconsideration.  First, and most importantly, the 
Veteran did not actually ask the Board to reconsider the prior 
decision.  To the contrary, he asked that the prior Board 
decision be "revise[d]" and "reverse[d]."  He specified that 
he wanted "revis[ion of] the Board [d]ecision on the [b]asis of 
unmistak[e]able."  Importantly, this language closely mirrors 
the provisions of 38 C.F.R. § 20.1404, which address "motions 
for revision of a decision based on clear and unmistakable 
error."  The Veteran's duplication of this language suggests 
that he referenced these provisions in drafting his motion.  

The parties in the Joint Motion found important that the 
Veteran's October 2007 correspondence "was received within the 
120 day filing period for a motion for reconsideration."  
Contrary to the parties' statement in the Joint Motion, however, 
the provisions of 38 C.F.R. § 20.1001 specify that a "motion for 
reconsideration of a prior Board of Veterans' Appeals decision 
may be filed at any time."  Likewise, according to 38 C.F.R. 
§ 20.1000, "[r]econsideration of an appellate decision may be 
accorded at any time by the Board of Veterans' Appeals on 
motion by the appellant or his or her representative or on the 
Board's own motion " (emphasis added).  In other words, the 
Joint Motion misstates the law by indicating that there is a 120 
day time limit for filing a motion for reconsideration.  
Therefore, the Veteran's time of filing his October 2007 
correspondence does not provide any implication that it was 
intended to be a motion for reconsideration.  

Finally, the Board finds significant that neither the Veteran nor 
his attorney has subsequently attempted to clarify that he 
actually intended the October 2007 correspondence to be 
considered a motion for reconsideration.  In fact, in July 2010 
(subsequent to the Joint Motion for Remand), the Veteran's 
attorney specified that the Veteran had no further evidence or 
argument to submit.  The attorney simply asked that the matter be 
adjudicated consistent with the Joint Motion, which, the Board 
points out, did not direct the Board to consider the October 2007 
correspondence as a motion for reconsideration.  As indicated, 
the Joint Motion simply directed the Board to consider whether 
the October 2007 correspondence should be construed as a motion 
for reconsideration.  

For these reasons, even upon a sympathetic reading, the Board 
finds that the October 2007 correspondence does not constitute a 
motion for reconsideration.  Rather, it constitutes a revised or 
reversed on the grounds CUE.  

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed 
or revised on the grounds of CUE.  Motions for review of prior 
Board decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400--1411.  A 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact or 
law in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but for 
the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on 
CUE must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a 
very specific and rare kind of error.  It is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of the 
appeal that, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear that 
a different result would have ensued, the complained of error 
cannot constitute CUE.  38 C.F.R. § 20.1403(c); see also Bustos 
v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly 
holding that in order to prove the existence of CUE, a claimant 
must show that an error occurred that was outcome-determinative, 
that is, an error that would manifestly have changed the outcome 
of the prior decision).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered in a 
Board decision; the Secretary's failure to fulfill the duty to 
assist; and disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the 
otherwise correct application of a statute or regulation where, 
subsequent to the Board decision, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).  

Here, the Board finds that the Veteran has not advanced arguments 
alleging CUE with the requisite specificity.  See 38 C.F.R. 
§ 20.1404(b).  In his October 2007 motion, he wrote that "I 
should get at le[a]st 70 percent" [sic] because his symptoms had 
gotten "wor[s]e as [he] g[o]t o[l]der."  He noted that he had 
had a stroke and magnetic resonance imaging scan (MRI), which 
evidence was not in the record.  In other words, he disagreed 
with how the Board weighed or evaluated the facts of his case, 
including by pointing out evidence, which he felt had not been 
obtained.  A failure to fulfill the duty to assist and a 
disagreement as to how the facts were weighed or evaluated are 
not CUE.  38 C.F.R. § 20.1403(e).  The parties pointed out in the 
Joint Motion that the Veteran's complaints raised in his motion 
"can never serve as the basis for a valid CUE motion."  

For these reasons, the Board finds that the Veteran has not 
clearly and specifically set forth his allegations of errors of 
fact or law in the October 5, 2007 Board decision, the legal or 
factual basis for such allegations, and why the result would have 
been manifestly different but for the alleged error.  Therefore, 
he has not advanced arguments with the requisite specificity his 
allegations of CUE, and his motion to revise must be dismissed 
without prejudice to refiling.  See 38 C.F.R. § 20.1404(b).  






ORDER

The motion to revise or reverse an October 5, 2007, decision of 
the Board that denied entitlement to an evaluation in excess of 
50 percent for schizophrenia is dismissed without prejudice to 
refiling.  



                       
____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



